DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to reply filed on 6/14/22 regarding application 16/001627 that was initially filed on 6/6/18. Claims 1-9, 22-25, 27, and 30-45 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 1, 3, 5, 7, 9, 35, 36, 40, and 42 - 44 are rejected under 35 U.S.C. 103 as being unpatentable over Tran, US 2011/0115624 A1 (hereinafter Tran) in view of Reddy et al., US 2015/0370272 A1 (hereinafter Reddy).

	As for claim 1, Tran discloses a security system ([0035], e.g., patient monitoring system), comprising: storing first data representing a behavior pattern ([0133], e.g., habits or ambulation patterns), the first data defining a first sequence ([0131], e.g., schedule) of motion detection events ([0065], e.g., movement and sensor), each motion detection event of the first sequence being associated ([[0065], e.g., movement and sensor, note that the data is associated with a sensor because the data comes from the sensor) with a respective security device of a plurality of security devices ([0046], e.g., motion sensors and [0063], e.g., motion sensors) and a temporal relationship ([0131], e.g., schedule) of two or more of the motion detection events in the first sequence; and an event analyzer cause the hub to: receive a plurality of motion detection signals ([0047], e.g., signal and detected) from the plurality of security devices, each motion detection signal indicating detected motion by a respective one of the plurality of security devices within a respective field of view ([0047], e.g., field of view) of one or more sensors of the respective one of the plurality of security devices; determine, based at least in part on times of each of the plurality of motion detection signals, a second sequence ([0132], e.g., new habits) of motion detection events, each motion detection event of the second sequence being associated ([[0065], e.g., movement and sensor, note that the data is associated with a sensor because the data comes from the sensor) with a respective security device of the plurality of security devices; compare ([0132], e.g., if there are sudden changes), based at least in part on the respective security devices associated with the motion detection events of the first sequence and the respective security devices associated with the motion detection events of the second sequence, the second sequence ([0132], e.g., new habits) to the behavior pattern ([0133], e.g., habits or ambulation patterns); and determine a behavior-awareness state ([0132], e.g., habit tracking and sudden changes, note a low alert level when there is no sudden change) of the security system based on the behavior pattern matching the second sequence. 
	Tran does not explicitly disclose a security system, comprising: a hub having: a processor; memory communicatively coupled with the processor; an event analyzer having machine-readable instructions stored within the memory that, when executed by the processor, cause the hub to perform operations. 
	However, Reddy teaches a security system, comprising: a hub having: a processor ([0034], e.g., processors); memory ([0034], e.g., memory) communicatively coupled with the processor; an event analyzer having machine-readable instructions ([0034], e.g., instructions) stored within the memory that, when executed by the processor, cause the hub to perform operations. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Tran and Reddy before him/her to modify the mesh network personal emergency response appliance of Tran with the teaching of intelligent configuration of a smart environment based on arrival time of Reddy with a motivation to obtain a low cost system by using commercial processor and memory.

	As for claim 3, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Tran further discloses the hub further comprising a learning algorithm ([0079], e.g., Build pattern of daily activities and [0132], e.g., habit tracking is adaptive) having machine-readable instructions stored within the memory that, when executed by the processor, cause the security system to: generate, when configured in a learning mode ([0079], e.g., Build pattern of daily activities and [0132], e.g., habit tracking is adaptive), a new behavior pattern ([0132], e.g., new habits) based upon an associated time and a third sequence of learning events identified from with at least two learning event signals received from at least two different ones of the security devices ([0046], e.g., motion sensors and [0063], e.g., motion sensors); and store the new behavior pattern ([0132], e.g., new habits) within the memory. 

	As for claim 5, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Tran further discloses at least one of the plurality of security devices comprising a camera ([0063], e.g., video cameras) having a field-of-view of its respective zone, wherein each of the motion events in the first sequence of motion events is indicative of detected motion by one of the plurality of security devices ([0046], e.g., motion sensors and [0063], e.g., motion sensors).

	As for claim 7, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Tran further discloses the behavior-awareness state corresponding to a higher alert level ([0132], e.g., prompts) than normal operation ([0132], e.g., habit tracking and sudden changes, note a low alert level when there is no sudden change) of the security system when abnormal behavior is represented in data captured by one or more of the security devices. 

	As for claim 9, most of limitations of this claim have been noted in the rejection of Claim 7. In addition, Tran further discloses the behavior-awareness state corresponding to a low alert level, lower than the high alert level, when the behavior pattern corresponds to normal behavior ([0132], e.g., habit tracking and sudden changes, note a low alert level when there is no sudden change).

	As for claim 35, most of limitations of this claim have been noted in the rejection of Claim 7. In addition, Tran further discloses the abnormal behavior being based on a detectable behavior ([0133], e.g., habits or ambulation patterns) or clothing characteristic of a potential object represented in video ([0063], e.g., video cameras) or audio data; the system comprising further machine-readable instructions that, when executed by the processor, further cause the security system to: receive captured video ([0063], e.g., video cameras) or captured audio data from the one or more of the security devices, and compare ([0132], e.g., if there are sudden changes) represented the captured video or captured audio to the detectable behavior ([0133], e.g., habits or ambulation patterns) or clothing characteristic to identify the abnormal behavior ([0132], e.g., sudden changes).

	As for claim 36, most of limitations of this claim have been noted in the rejection of Claim 9. In addition, Tran further discloses the normal behavior being defined by a common sequence of events that repeat at a time of day ([0131], e.g., schedule) or in a direction at the site. 

	As for claim 40, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Tran further discloses each of the plurality of security devices comprises a camera ([0063], e.g., video cameras).

	As for claim 42, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Tran further discloses each of the plurality of security devices comprises a passive infrared sensor ([0047], e.g., PIR detectors).

	As for claim 43, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Tran further discloses each of the plurality of security devices comprises a microphone ([0221], e.g., microphones).

	As for claim 44, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Tran further discloses each of the plurality of security devices is installed at a location ([0035], e.g., home, a nursing home or a hospital).

	2.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Reddy, and further in view of Stever et al., US 2017/0281054 A1 (hereinafter Stever).

	As for claim 4, most of limitations of this claim have been noted in the rejection of Claim 3. 
	Tran as modified by Reddy does not explicitly teach the received learning event signals resulting from controlled activity at a site corresponding to the plurality of security devices. 
	However, Stever teaches the received learning event signals resulting from controlled activity ([0177], e.g., prompted) at a site corresponding to the plurality of security devices. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Tran, Reddy, and Stever before him/her to modify the mesh network personal emergency response appliance of Tran with the teaching of system and methods of tracking patient movement of Stever with a motivation to increase the accuracy of learning process by using the controlled activity which provides a well-known expectation.

	3.	Claims 6, 41, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Reddy, and further in view of Modi et al., US 9799182 B1 (hereinafter Modi).

	As for claim 6, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Tran as modified by Reddy does not explicitly teach at least one of the security devices comprising one or more of a smart video doorbell. 
	However, Modi teaches at least one of the security devices comprising one or more of a smart video doorbell (col. 3, ll. 33-48, e.g., smart door chime).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Tran, Reddy, and Modi before him/her to modify the mesh network personal emergency response appliance of Tran with the teaching of systems and methods for a smart door chime system of Modi with a motivation to provide a customized chime or other sound based on current data obtained by sensors, historical data obtained by sensors, user input data, and additional factors as taught by Modi (col. 3, ll. 33-48).

	As for claim 41, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Tran as modified by Reddy does not explicitly teach one of the plurality of security devices comprises a floodlight. 
	However, Modi teaches one of the plurality of security devices comprises a floodlight (col. 3, l. 59-col. 4, l. 4, e.g., lights).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Tran, Reddy, and Modi before him/her to modify the mesh network personal emergency response appliance of Tran with the teaching of systems and methods for a smart door chime system of Modi with a motivation to provide a customized chime or other sound based on current data obtained by sensors, historical data obtained by sensors, user input data, and additional factors as taught by Modi (col. 3, ll. 33-48).

	As for claim 45, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Tran as modified by Reddy does not explicitly teach one of the plurality of security devices is installed on the exterior of a building. 
	However, Modi teaches one of the plurality of security devices is installed on the exterior of a building (Fig. 1, e.g., element 175).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Tran, Reddy, and Modi before him/her to modify the mesh network personal emergency response appliance of Tran with the teaching of systems and methods for a smart door chime system of Modi with a motivation to provide a customized chime or other sound based on current data obtained by sensors, historical data obtained by sensors, user input data, and additional factors as taught by Modi (col. 3, ll. 33-48).

	4.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Reddy, and further in view of Eyring et al., US 2016/0379458 A1 (hereinafter Eyring).

	As for claim 8, most of limitations of this claim have been noted in the rejection of Claim 7. 
	Tran as modified by Reddy does not explicitly teach the hub arming each of the plurality of security devices when the behavior-awareness state corresponds to the higher alert level. 
	However, Eyring teaches the hub arming each of the plurality of security devices when the behavior-awareness state corresponds to the higher alert level ([0033], e.g., activate based on state of the alarm system).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Tran, Reddy, and Eyring before him/her to modify the mesh network personal emergency response appliance of Tran with the teaching of smart detection of Eyring with a motivation to minimize the energy usage and wear and tear of the sensors which reduces maintenance cost of the system.

	5.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Reddy, and further in view of Gong et al., US 9412278 B1 (hereinafter Gong).

	As for claim 22, most of limitations of this claim have been noted in the rejection of Claim 5. 
	Tran as modified by Reddy does not explicitly teach the event analyzer including further machine-readable instructions that, when executed by the processor, further cause the security system to: analyze image data from the camera to determine whether an object represented in the image data is authorized. 
	However, Gong teaches the event analyzer including further machine-readable instructions that, when executed by the processor, further cause the security system to: analyze image data from the camera to determine whether an object represented in the image data is authorized (col. 103, ll. 47 – 63, e.g., authorized aircraft).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Tran, Reddy, and Gong before him/her to modify the mesh network personal emergency response appliance of Tran with the teaching of authentication systems and methods for generating flight regulations of Gong with a motivation to provide a safety system that enhances the safety of environment.

	6.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Reddy, and further in view of LaFore et al., US 2002/0032640 A1 (hereinafter LaFore).

	As for claim 23, most of limitations of this claim have been noted in the rejection of Claim 3. 
	Tran as modified by Reddy does not explicitly teach the event analyzer including further machine-readable instructions that, when executed by the processor, further cause the security system to receive approval of the new behavior pattern generated via user interaction with a client device in response to a prompt displayed on the client device. 
	However, LaFore teaches the event analyzer including further machine-readable instructions that, when executed by the processor, further cause the security system to receive approval of the new behavior pattern generated via user interaction with a client device in response to a prompt displayed on the client device ([0079], e.g., approval and user interface).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Tran, Reddy, and LaFore before him/her to modify the mesh network personal emergency response appliance of Tran with the teaching of data processing system and method for managing broker transaction information of LaFore with a motivation to improve the accuracy of the operation of the system by incorporating human knowledge through the approval process.

	7.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Reddy, and further in view of Coulthard, US 2004/0044493 A1 (hereinafter Coulthard).

	As for claim 24, most of limitations of this claim have been noted in the rejection of Claim 3. 
	Tran as modified by Reddy does not explicitly teach at least one of the at least two learning event signals being received from a motion sensor located at an additional site. 
	However, Coulthard teaches at least one of the at least two learning event signals being received from a motion sensor located at an additional site ([0130], e.g., multiple sites).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Tran, Reddy, and Coulthard before him/her to modify the mesh network personal emergency response appliance of Tran with the teaching of monitoring system of Coulthard with a motivation to expand monitoring or enhance situation analysis that would improve the performance of the system.

	8.	Claims 25, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Reddy, and further in view of Stout et al., US 2017/0213436 A1 (hereinafter Stout).

	As for claim 25, Tran discloses a security system ([0035], e.g., patient monitoring system), comprising: storing a behavior pattern ([0133], e.g., habits or ambulation patterns), the behavior pattern defining a first sequence ([0131], e.g., schedule) of motion events ([0065], e.g., movement and sensor) and a temporal relationship ([0131], e.g., schedule) of the motion events in the first sequence; and an event analyzer cause the security system to: receive a plurality of motion signals ([0047], e.g., signal and detected) from a plurality of security devices ([0046], e.g., motion sensors and [0063], e.g., motion sensors), each motion signal indicating detected motion by a respective one of the plurality of security devices; identify, based at least in part on a time and a second sequence ([0132], e.g., new habits) of the detected motion corresponding to each of the plurality of motion signals, an event sequence ([0132], e.g., new habits); compare ([0132], e.g., if there are sudden changes) the event sequence to the behavior pattern; and determine a behavior-awareness state ([0132], e.g., habit tracking and sudden changes, note a low alert level when there is no sudden change) of the security system when the behavior pattern corresponds to the event sequence. 
	Tran does not explicitly disclose a security system, comprising: a hub having: a processor; memory communicatively coupled with the processor; an event analyzer having machine-readable instructions stored within the memory that, when executed by the processor, cause the hub to perform operations. 
	However, Reddy teaches a security system, comprising: a hub having: a processor ([0034], e.g., processors); memory ([0034], e.g., memory) communicatively coupled with the processor; an event analyzer having machine-readable instructions ([0034], e.g., instructions) stored within the memory that, when executed by the processor, cause the hub to perform operations. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Tran and Reddy before him/her to modify the mesh network personal emergency response appliance of Tran with the teaching of intelligent configuration of a smart environment based on arrival time of Reddy with a motivation to obtain a low cost system by using commercial processor and memory.
	Tran as modified by Reddy does not explicitly teach each motion signal indicating detected motion by a camera of a respective one of the plurality of security devices. 
	However, Stout teaches each motion signal indicating detected motion by a camera ([0022], e.g., camera and video and [0026], e.g., image) of a respective one of the plurality of security devices. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Tran, Reddy, and Stout before him/her to modify the mesh network personal emergency response appliance of Tran with the teaching of systems and methods for behavioral based alarms of Stout with a motivation to increase accuracy of detecting a status of a situation.

	As for claim 27, most of limitations of this claim have been noted in the rejection of Claim 25. In addition, Tran further discloses the event analyzer having further machine-readable instructions that, when executed by the processor, further cause the security system to: enter into a learning mode ([0079], e.g., Build pattern of daily activities and [0132], e.g., habit tracking is adaptive); capture learning motion signals ([0047], e.g., signal and detected) received while the security system is in the learning mode; create a learned event sequence based on a time of receipt of each of the learning motion signals ([0133], e.g., habits or ambulation patterns); and assign a behavior-awareness state ([0132], e.g., habit tracking and sudden changes, note a low alert level when there is no sudden change) for the learned event sequence. 

	As for claim 30, most of limitations of this claim have been noted in the rejection of Claim 25. In addition, Tran further discloses at least one of the plurality of security devices comprising a camera having a field-of-view ([0063], e.g., video cameras).

	9.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Reddy, Stout, and further in view of Eyring.

	As for claim 31, most of limitations of this claim have been noted in the rejection of Claim 25. 
	Tran as modified by Reddy and Stout does not explicitly teach the event analyzer having further machine-readable instructions that, when executed by the processor, further cause the security system to arm each of the security devices in response to the behavior- awareness state transitioning to have a higher alert level than normal operation of the security system. 
	However, Eyring teaches the event analyzer having further machine-readable instructions that, when executed by the processor, further cause the security system to arm each of the security devices in response to the behavior- awareness state transitioning to have a higher alert level ([0033], e.g., activate based on state of the alarm system) than normal operation of the security system. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Tran, Reddy, Stout, and Eyring before him/her to modify the mesh network personal emergency response appliance of Tran with the teaching of smart detection of Eyring with a motivation to minimize the energy usage and wear and tear of the sensors which reduces maintenance cost of the system.

	10.	Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Reddy, and further in view of Feldkamp et al., US 2005/0174229 A1 (hereinafter Feldkamp).

	As for claim 33, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Tran as modified by Reddy does not explicitly teach the behavior- awareness state being at least one of: a site behavior-awareness state that defines operation of the plurality of security devices located at the site; and an area behavior-awareness state that defines operation of one or more area security devices located within an area surrounding the site. 
	However, Feldkamp teaches the behavior- awareness state being at least one of: a site behavior-awareness state that defines operation ([0072], e.g., arm and [0028], e.g., video cameras) of the plurality of security devices located at the site; and an area behavior-awareness state that defines operation of one or more area security devices located within an area surrounding the site. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Tran, Reddy, and Feldkamp before him/her to modify the mesh network personal emergency response appliance of Tran with the teaching of security system configured to provide video and/or audio information to public or private safety personnel at a call center or other fixed or mobile emergency assistance unit of Feldkamp with a motivation to provide a fine control of the operation of the system that maximize the efficiency of the system.

	As for claim 34, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Tran as modified by Reddy does not explicitly teach the behavior-awareness state being at least one of: a site behavior-awareness state that arms the plurality of security devices located at the site; and an area behavior-awareness state that arms one or more area security devices located within an area surrounding the site. 
	However, Feldkamp teaches the behavior-awareness state being at least one of: a site behavior-awareness state that arms ([0072], e.g., arm and [0028], e.g., video cameras) the plurality of security devices located at the site; and an area behavior-awareness state that arms one or more area security devices located within an area surrounding the site. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Tran, Reddy, and Feldkamp before him/her to modify the mesh network personal emergency response appliance of Tran with the teaching of security system configured to provide video and/or audio information to public or private safety personnel at a call center or other fixed or mobile emergency assistance unit of Feldkamp with a motivation to provide a fine control of the operation of the system that maximize the efficiency of the system.

	11.	Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Reddy, Stout, and further in view of Feldkamp.

	As for claim 37, most of limitations of this claim have been noted in the rejection of Claim 25. 
	Tran as modified by Reddy and Stout does not explicitly teach the behavior-awareness state being at least one of: a site behavior-awareness state that defines operation of the plurality of security devices; and an area behavior-awareness state that defines operation of one or more area security devices located within an area surrounding the site. 
	However, Feldkamp teaches the behavior-awareness state being at least one of: a site behavior-awareness state that defines operation ([0072], e.g., arm and [0028], e.g., video cameras) of the plurality of security devices; and an area behavior-awareness state that defines operation of one or more area security devices located within an area surrounding the site. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Tran, Reddy, Stout, and Feldkamp before him/her to modify the mesh network personal emergency response appliance of Tran with the teaching of security system configured to provide video and/or audio information to public or private safety personnel at a call center or other fixed or mobile emergency assistance unit of Feldkamp with a motivation to provide a fine control of the operation of the system that maximize the efficiency of the system.

	As for claim 38, most of limitations of this claim have been noted in the rejection of Claim 25. 
	Tran as modified by Reddy and Stout does not explicitly teach the behavior- awareness state being at least one of: a site behavior-awareness state that arms the plurality of security devices; and an area behavior-awareness state that arms one or more area security devices located within an area surrounding the site. 
	However, Feldkamp teaches the behavior- awareness state being at least one of: a site behavior-awareness state that arms ([0072], e.g., arm and [0028], e.g., video cameras) the plurality of security devices; and an area behavior-awareness state that arms one or more area security devices located within an area surrounding the site. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Tran, Reddy, Stout, and Feldkamp before him/her to modify the mesh network personal emergency response appliance of Tran with the teaching of security system configured to provide video and/or audio information to public or private safety personnel at a call center or other fixed or mobile emergency assistance unit of Feldkamp with a motivation to provide a fine control of the operation of the system that maximize the efficiency of the system.

	12.	Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Reddy, Gong, and further in view of Bataller et al., US 2016/0350334 A1 (hereinafter Bataller).

	As for claim 39, most of limitations of this claim have been noted in the rejection of Claim 22. 
	Tran as modified by Reddy and Gong does not explicitly teach machine-readable instructions that, when executed by the processor, further cause the security system to: maintain the behavior-awareness state at a current level when the object is authorized. 
	However, Bataller teaches machine-readable instructions that, when executed by the processor, further cause the security system to: maintain ([0048], e.g., remain enabled) the behavior-awareness state at a current level when the object is authorized ([0033], e.g., authorized and [0048], e.g., identification number).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Tran, Reddy, Gong, and Bataller before him/her to modify the mesh network personal emergency response appliance of Tran with the teaching of object recognition cache of Bataller with a motivation to provide a safety system that enhances the safety of environment by understanding authorization status.

Response to Arguments
Applicant's arguments, filed 6/14/22, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Allowable Subject Matter
Claim 32 is allowable.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        	1. US 2017/0264827 Ai discloses devices and methods for performing motion-
sensor based remote control.
2. US 2017/0257475 Ai discloses systems and methods for establishing
communication between a terminal and a device.
3. US 2017/0175419 Ai discloses smart door lock system and a method thereof.


Conclusion
        Applicant 's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485